DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Kevin W. King on June 2, 2022.
The application has been amended as follows: 
Claim 10 (currently amended): A method of hermetically sealing an array of reservoirs, the method comprising: 
obtaining a sealing substrate having a first side, an opposed second side, and a plurality of apertures extending therethrough, wherein the first side comprises a plurality of electrically conductive reservoir[[s]] caps which close off the plurality of apertures, wherein the second side comprises a single continuous sealing protrusion extending therefrom and surrounding each of the apertures; 
obtaining a primary substrate having a plurality of reservoirs which are each defined by a closed end wall, an open end, at least one sidewall extending between the closed end wall and the open end, and a single continuous sealing groove disposed around each of the plurality of reservoirs; and compressing the sealing substrate to the primary substrate to force the single continuous sealing protrusion into the single continuous sealing groove to plastically deform the continuous sealing protrusion and form a cold weld and hermetically seal each of the plurality of reservoirs, with the open end of the plurality of reservoirs in fluid communication with at least one aperture of the plurality of apertures.
Claim 17 (currently amended): A method of making a microchip device element, the method comprising: 
providing a primary substrate comprising a plurality of reservoirs defined therein; 
providing a sealing substrate comprising a plurality of apertures closed off by a plurality of reservoir caps; 
loading reservoir contents comprising a drug or biosensor into the plurality of reservoirs; and then 
forming a sealing grid between the primary substrate and the sealing substrate to hermetically enclose the reservoir contents in the reservoirs, wherein the sealing grid comprises a single continuous sealing groove mated with a single continuous sealing protrusion, the sealing grid being disposed around and shared by each of the reservoirs of the plurality of reservoirs.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Uhland et al (US Publication 2005/0077584) teaches a method of making a microchip device element (which corresponds to a method for hermetically sealing the reservoirs of microchip devices, see [0008]), the method comprising: providing a sealing substrate (referred to as a substrate 12 in [0075] and illustrated in Figure 1, also see [0008]), having a first side (referred to as a front side 11 in [0075] and illustrated in Figure 1),  an opposed second side (referred to as a back side reservoir seal 20 in [0008]), and a plurality of apertures (referred to as at least one opening in need of sealing in [0008]) extending therethrough, wherein the first side (i.e. the front side 11) comprises a plurality of electrically conductive reservoir caps (referred to as a reservoir cap 18 in [0075], also see the reservoir cap material in [0066], which recites “the reservoir cap preferably is a metal foil”, wherein the metal foil is an inherently electrically conductive material because metals conduct electricity, see [0075]) which close off the plurality of apertures (see [0077]), wherein the second side (i.e. back side reservoir 20 which likewise corresponds to gold metal gasket 86, see Figure 4 and [0082]) comprises a single continuous sealing protrusion (referred to as a tapered structure 88 in [0082] and illustrated in Figure 4) extending therefrom;  loading a drug payload into the plurality of reservoirs (see [0007] and [0079]). In addition, Uhland teaches in [0015] a “method … which comprises: (1) providing a microchip device having a substrate, a plurality of reservoirs containing contents for release or exposure, and reservoir caps over the reservoir contents; (2) providing a hermetic packaging structure; and (3) forming a hermetic seal between the substrate of the microchip device and one or more surfaces of the packaging structure, effective to encase the microchip device yet leave the reservoir caps exposed and operational”. 
In addition, Coppeta (US Publication 2006/0115323) teaches a compression cold method for  hermetically and individually sealing an array, i.e. a grid, of containment reservoirs loaded with reservoirs contents, such as drugs for controlled release and/or biosensors (see [0056]), the method comprising: providing a first substrate having at least one first joint structure which comprises a first joining surface, which surface comprises a first metal; providing a second substrate having at least one second joint structure which comprises a second joining surface, which surface comprises a second metal; and compressing together the at least one first joint structure and the at least one second joint structure to locally deform and shear the joining surfaces at one or more interfaces in an amount effective to form a metal-to metal bond between the first metal and second metal of the joining surfaces (see claim 1 of Coppeta ‘523).
In addition, Coppeta (US Publication 2007/0036835) teaches a method for hermetically sealing small reservoirs or apertures in devices (see [0002]), the method including providing a single continuous sealing groove (referred to as a trench in [0015]) disposed around and shared by each reservoir of a plurality of reservoirs (see [0015]).
In addition, Greenberg (US Publication 2002/0119176) teaches a method (referred to as a method of fabricating a microfluidic delivery system for release of molecules having reservoirs containing the molecules for release”) including forming a sealing grid (see Figure 1) between a primary substrate (see claim 9) and a sealing substrate (referred to as impermeable and biocompatible protective coating in claim 9, which recites “depositing an ultra-nanocrystalline diamond coating on the substrate for use as an impermeable and biocompatible protective coating”) thereby impermeably enclose reservoir contents in reservoirs in the primary substrate (see the abstract, which recites “microchip drug delivery substrate is coated with a thin film of ultra-nanocrystalline diamond; assuring that the device is biocompatible and impermeably sealed”)(also see [0010]-[0011].
However, neither of the four references,  Uhland, Coppeta (‘835), Coppeta (‘323) and Greenberg, teaches or fairly suggests a method including aligning a single continuous sealing protrusion of a sealing substrate with a single continuous sealing groove of a primary substrate; and bonding the sealing substrate to the primary substrate by compression cold thereby welding the single continuous sealing protrusion together with the single continuous sealing groove wherein the open ends of a plurality of reservoirs of the primary substrate are aligned with respective apertures of the plurality of apertures of a sealing substrate, as required by claim 1. 
In addition, neither of the four references,  Uhland, Coppeta (‘835), Coppeta (‘323) and Greenberg, teaches or fairly suggests a method including obtaining a single continuous sealing groove disposed around each reservoirs of a plurality of reservoirs of a primary substrate; and compressing a sealing substrate to the primary substrate to force a single continuous sealing protrusion of the sealing substrate into the single continuous sealing groove of the primary substrate to plastically deform the continuous sealing protrusion and form a cold weld and thereby hermetically seal each of the plurality of reservoirs, with the open end of the plurality of reservoirs in fluid communication with at least one aperture of the plurality of apertures, as required by claim 10.
In addition, neither of the four references,  Uhland, Coppeta (‘835), Coppeta (‘323) and Greenberg, teaches or suggests a method including forming a sealing grid between a primary substrate and a sealing substrate thereby hermetically enclose reservoir contents in reservoirs in the primary substrate, wherein the sealing grid comprise a single continuous sealing groove mated with a single continuous sealing protrusion, the sealing grid being disposed around and shared by each reservoirs of a reservoirs plurality of reservoirs of the primary substrate, as required by claim 17.
Additionally, it would not have been obvious at the time of filing for a person of ordinary skill in the art to combine the cited prior art because no teaching, suggestion or motivation in the prior art would have led a person of ordinary skill to modify one of more of the prior art references or to combine teachings taught in the prior art references to arrive at the claimed invention.
The features of the claimed invention are aimed at providing a method of making microchips having reservoir arrays containing biosensors or drugs, the reservoirs being hermetically sealed and the microchip having a high reservoirs capacity, i.e. area density, where the method simplifies the fabrication of the space-efficient sealed microchip desirable for applications where the microchip is implanted into a patient.  
As a result, independent claims 1, 10 and 17 are allowed. Moreover, the dependent claims are hereby allowed due to the dependency on the respective independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN BORTOLI/         Examiner, Art Unit 1797                                                                                                                                                                                               
/JENNIFER WECKER/         Primary Examiner, Art Unit 1797